Citation Nr: 0101560	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 29, 
1996, for the assignment of a 100 percent rating for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from March 1959 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In April 1998, the Board granted service connection for 
multiple sclerosis (MS).

2. In July 1998, the RO implemented the Board's decision and 
assigned a 40 percent evaluation effective from January 
29, 1996.

3. In October 1998, the RO re-characterized the veteran's 
disability, taking into account all identified 
manifestations of MS and increased the combined disability 
rating for MS to the 100 percent level effective from 
January 29, 1996.

4. In March 1999, the RO assigned a 30 percent evaluation for 
MS effective from January 30, 1992, the date of receipt of 
the veteran's initial claim.

5. Despite inpatient treatment for MS from November to 
December 1990, at the time of the veteran's January 1992 
claim, he experienced severe spastic paraparesis and also 
spasticity in the upper extremities, as well as lack of 
vibratory sense, which presented a tremendous difficulty 
for his walking, and made him totally disabled.



CONCLUSION OF LAW

The assignment of January 30, 1992, for the award of a 100 
percent rating for MS is warranted.  38 U.S.C.A. § 1155, 
5110(a) (West 1991); 38 C.F.R. §§ 3.400, 4.124a, Diagnostic 
Code 8018 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that in April 1998, the Board granted 
service connection for MS.  In July 1998, the RO implemented 
the Board's April 1998 decision and assigned a 40 percent 
evaluation effective from January 29, 1996.  Later in July 
1998, the veteran submitted his Notice of Disagreement and 
indicated that he desired a 100 percent evaluation for his 
MS.  It was specifically noted that he was appealing the 
initial 40 percent rating.  Evidence of record, apparently 
submitted in support of the veteran's assertions regarding 
entitlement to a 100 percent rating, included a statement 
from a private neurologist dated in February 1991.  It was 
noted that the veteran had been seen in November 1990 because 
of progressive spastic paraparesis.  He was hospitalized for 
what was thought to be a surgically treatable myelopathy.  
However, subsequent work-up showed no such myelopathy and 
instead a diagnosis of multiple sclerosis was made.  He was 
provided prednisolone treatment and he did not improve 
significantly.  On examination at that time, the veteran had 
severe spastic paraparesis and spasticity in the upper 
extremities, as well as loss of vibratory sense.  It was felt 
that these changes presented a tremendous difficulty for the 
veteran's ability to ambulate and that he was severely 
disabled.  The neurologist concluded that, if the veteran 
could find work utilizing mental activity without using his 
arms or legs, he could be engaged in such work, otherwise he 
was considered totally disabled.

On VA examinations conducted in September 1998, in 
conjunction with his request for an increased rating, the 
veteran was found to have severe spastic paraparesis with no 
significant function of either lower extremity.  He also was 
found to have, among other things, a mild memory deficit, 
cognitive disorder, adjustment disorder due to MS and an 
intermittent neurogenic bladder. 

In October 1998, based upon the findings noted on the VA 
examinations conducted in September 1998, the RO re-
characterized the veteran's disability, taking into account 
the identified manifestations of MS and increased the 
combined disability rating to the 100 percent level effective 
from January 29, 1996.

In March 1999, the RO assigned a 30 percent evaluation 
effective from January 30, 1992, the date of receipt of the 
veteran's initial claim.  The rating board determined that 
the veteran's claim for pension benefits in January 1992 also 
included a claim for service connection.  Because no action 
had been taken on the claim for service connection, the RO 
concluded that it had remained open since it was received.  
However, with respect to the level of severity of the MS, the 
rating board indicated that their decision was based solely 
upon the findings reported within a private hospitalization 
report covering the period from November 29 to December 11, 
1990.  At the time of hospital discharge in December 1990, it 
was noted that the veteran had minimal spasticity of the 
lower extremities with increased reflexes and only a mild 
amount of sustained clonus in the right ankle area and 
positive Babinski's signs on both sides.

Analysis

Pursuant to Hazan v. Gober, 10 Vet. App. 511 (1997), "...VA 
must review all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted well-
grounded claim for increased disability rating."  Hazan at 
521. The well grounded claim requirement which is not at 
issue in the case at bar has been eliminated by a recent 
change in the law.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Furthermore, and more importantly, the United States Court of 
Appeals for Veterans Claims (Court) has recently held in 
McGrath v. Gober, 14 Vet. App. 28 (2000), that in an original 
claim for benefits, such as the veteran's (which, as the RO 
noted, has been pending since January 1992), the date the 
evidence is submitted or received is irrelevant when 
considering the date entitlement was first shown.  McGrath at 
35.  

In view of the above and after careful review of the evidence 
of record, the Board concludes that entitlement to a 100 
percent disability evaluation for MS is warranted from 
January 30, 1992.  As noted above, the RO determined that a 
30 percent evaluation was warranted from January 30, 1992, 
the date VA received the veteran's initial claim for service 
connection for MS.  However, this determination was based 
solely on findings noted during the period of private 
hospitalization from November 29 to December 11, 1990.  While 
the veteran's symptoms were noted to have improved with 
treatment during this hospitalization and on discharge he 
only demonstrated minimal spasticity of the lower 
extremities, impaired reflexes, mild clonus and positive 
Babinski signs, the veteran's neurologist, in February 1991, 
indicated that he had seen the veteran in November 1990 in 
conjunction with his admission to the hospital, and that 
despite the treatment received during that hospitalization, 
he did not improve significantly.  In fact, on examination in 
February 1991, he was found to have severe spastic 
paraparesis and spasticity in the upper extremities with loss 
of vibratory sense.  These findings are significant when 
compared to those reported on VA examinations in September 
1998, which served as the basis for the assignment of the 
combined 100 percent disability evaluation.  While the 
February 1991 report is not as detailed in its findings as 
the subsequently prepared VA examination reports, it is the 
similarity in findings, particularly the presence of severe 
spastic paraparesis which serves as the basis for the 
conclusion that the veteran's MS symptomatology was 
essentially the same in 1991 as it was in 1998.  The severe 
level of impairment attributable to the veteran's MS in 1991 
is further supported by the neurologist's conclusion that the 
veteran essentially was totally disabled due to MS at that 
time.  He was noted to have had tremendous difficulty with 
walking and the neurologist commented that he was disabled 
from work, particularly if he needed to use his legs or upper 
extremities since he lacked fine dexterity and was unable to 
lift with his arms.  

The criteria of 38 C.F.R. § 4.124a make it clear that the 30 
percent rating is the minimum rating for MS, and that ratings 
up to 100 percent may be assigned  in proportion to the 
impairment of motor, sensory, or mental function.  Complete 
or partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, and visceral manifestations are the kinds of 
problems to be considered.  § 4.124a.  Therefore, given the 
problems as articulated in the February 1991 letter, and the 
similarities with the difficulties set forth in evidence that 
was later used to assign a combined 100 percent rating, the 
Board finds that a 100 percent rating was warranted as early 
as 1991 under Diagnostic Code 8018.  However, because the 
effective date is controlled by the provisions of 38 U.S.C.A. 
§ 5110(a) which provide that, in cases such as this, the 
effective date shall be no earlier than the date of receipt 
of the claim for benefits, and because the veteran's claim 
was not received until January 30, 1992, this later date is 
the earliest date that the 100 percent rating may be 
assigned.


ORDER

A 100 percent rating for MS is granted effective from January 
30, 1992, subject to controlling regulations applicable to 
the payment of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

